
	
		II
		110th CONGRESS
		1st Session
		S. 1206
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Ms. Murkowski (for
			 herself, Ms. Stabenow, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974 and the Age Discrimination in Employment Act of 1967 to
		  clarify the age discrimination rules applicable to the pension plan maintained
		  by the Young Women’s Christian Association Retirement Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Young Women’s Christian Association
			 Pension Clarification Act of 2007.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)The Young Women’s
			 Christian Association Pension Plan is a multiple employer plan (subject to the
			 requirements of section 210 of the Employee Retirement Income Security Act of
			 1974) which is maintained by a corporation created by State law prior to the
			 enactment of the Employee Retirement Income Security Act of 1974 and the Age
			 Discrimination in Employment Act of 1967 and whose primary purpose is the
			 maintenance of retirement programs.
				(2)No applicable plan
			 amendment, as defined in clause (v) of section 204(b)(5)(B) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1054(b)(5)(B)(v)) (added by
			 section 701(a) of the Pension Protection Act of 2006 (Public Law 109–280; 120
			 Stat. 982)) and clause (v) of section 4(i)(10)(B) of the Age Discrimination in
			 Employment Act of 1967 (29 U.S.C. 623(i)(10)(B)(v)) (added by section 701(c) of
			 the Pension Protection Act of 2006 (Public Law 109–280; 120 Stat. 986)), or any
			 applicable plan amendment causing a participant’s accrued benefit to be less
			 than the amount described in clause (iii) of such section 204(b)(5)(B) or
			 clause (iii) of such section 4(i)(10)(B), has ever been made to the Young
			 Women’s Christian Association Pension Plan.
				(3)Under the terms of
			 the Young Women’s Christian Association Pension Plan, as in effect as of June
			 29, 2005, all pension benefits of all participants under the plan are
			 immediately nonforfeitable.
				(4)As of April 25,
			 2007, the Young Women’s Christian Association Pension Plan provides—
					(A)for periods
			 including June 29, 2005, and ending on or before December 31, 2007, a credit to
			 the account of each participant equal to 40 percent of the pay credit provided
			 to such participant and interest credits determined for each plan year at the
			 average of the annual rates of interest on 10-year Treasury securities during a
			 designated period in the preceding plan year, and
					(B)for periods beginning on or after January
			 1, 2008, interest credits which satisfy the requirements of section
			 204(b)(5)(B)(i) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1054(b)(5)(B)(i)) (added by section 701(a) of the Pension Protection Act
			 of 2006 (Public Law 109–280; 120 Stat. 981)) and section 4(i)(10)(B)(i) of the
			 Age Discrimination in Employment Act of 1967 (29 U.S.C. 623(i)(10)(B)(i))
			 (added by section 701(c) of the Pension Protection Act of 2006 (Public Law
			 109–280; 120 Stat. 989)).
					(b)PurposeThe
			 purpose of this Act is to clarify the age discrimination rules under section
			 204(b)(1)(H) of the Employee Retirement Income Security Act of 1974 and section
			 4(i)(1) of the Age Discrimination in Employment Act of 1967, as they relate to
			 periods prior to June 29, 2005, during which violations of such rules are
			 alleged to have occurred in civil actions commenced on or after April 25,
			 2007.
			3.Clarification of
			 age discrimination rules
			(a)In
			 generalIn the case of any civil action which—
				(1)is
			 commenced on or after April 25, 2007, and
				(2)alleges a violation
			 of section 204(b)(1)(H) of the Employee Retirement Income Security Act of 1974
			 (29 U.S.C. 1054(b)(1)(H)) or section 4(i)(1) of the Age Discrimination in
			 Employment Act of 1967 (29 U.S.C. 623(i)(1)) occurring before June 29, 2005,
			 with respect to any benefit provided under the Young Women’s Christian
			 Association Pension Plan,
				such
			 sections 204(b)(1)(H) and 4(i)(1) shall be applied as if paragraph (5) of
			 section 204(b) of the Employee Retirement Income Security Act of 1974 (as added
			 by section 701(a)(1) of the Pension Protection Act of 2006 (29 U.S.C.
			 1054(b)(5); 120 Stat. 981) and paragraph (10) of section 4(i) of the Age
			 Discrimination in Employment Act of 1967 (29 U.S.C. 623(i)(10); 120 Stat. 998)
			 applied to any period in which such alleged violation occurred.(b)Young Women’s
			 Christian Association Pension PlanFor purposes of this Act, the
			 term Young Women’s Christian Association Pension Plan means the
			 defined benefit plan (as defined in section 3(35) of the Employee Retirement
			 Income Security Act of 1974) established on January 1, 1926, and maintained by
			 the Young Women’s Christian Association Retirement Fund, a corporation created
			 by an Act of the State of New York which became law on April 12, 1924.
			
